

116 SRES 754 IS: Requesting information on the Government of Azerbaijan’s human rights practices pursuant to section 502B(c) of the Foreign Assistance Act of 1961.
U.S. Senate
2020-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 754IN THE SENATE OF THE UNITED STATESOctober 22 (legislative day, October 19), 2020Mr. Menendez (for himself, Mr. Van Hollen, Mr. Casey, Mr. Markey, Mr. Durbin, Mr. Booker, and Mr. Reed) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRequesting information on the Government of Azerbaijan’s human rights practices pursuant to section 502B(c) of the Foreign Assistance Act of 1961.1.Request for information on the Government of Azerbaijan’s human rights practices(a)Statement requiredNot later than 30 days after the date of the adoption of this resolution, the Secretary of State shall, pursuant to section 502B(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(c)), transmit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a statement, prepared with the assistance of the Assistant Secretary of State for Democracy, Human Rights, and Labor, with respect to Azerbaijan.(b)ElementsThe statement submitted under subsection (a) shall include the following elements:(1)All the available information about observance of and respect for human rights and fundamental freedom in Azerbaijan, and a detailed description of practices by the Government of Azerbaijan with respect thereto, including alleged violations of such rights and freedoms by the Government of Azerbaijan, including—(A)unlawful or arbitrary killings;(B)torture;(C)arbitrary arrest and detention without charges and trial;(D)political prisoners;(E)arbitrary interference with privacy;(F)restrictions on freedom of expression, the press, and the internet;(G)restrictions on freedoms of assembly, association, and movement;(H)refoulement of refugees;(I)restrictions on political participation;(J)discrimination and violence against women, minorities, and lesbian, gay, bisexual, transgender, and intersex (LGBTI) persons; and(K)the worst forms of child labor.(2)The steps the United States Government has taken to—(A)promote respect for and observance of human rights in Azerbaijan and discourage any practices in Azerbaijan that are inimical to internationally recognized human rights; and(B)publicly or privately call attention to, and disassociate the United States and any security assistance provided for Azerbaijan from, such practices.(3)Whether, in the opinion of the Secretary of State, notwithstanding any such practices, extraordinary circumstances exist that necessitate a continuation of security assistance for Azerbaijan and, if so, a description of the circumstances and the extent to which the assistance should be continued (subject to such conditions as Congress may impose under section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304)), and all the facts pursuant to which it is in the national interest of the United States to provide such assistance. (4)Other information, including—(A)all available credible information concerning alleged violations of internationally recognized human rights by the Government of Azerbaijan, its armed forces, and associated groups and persons in the context of their activities in the South Caucasus region, including the denial of the right to life, the infliction of civilian casualties, the displacement of civilian populations, and attacks on civilian infrastructure and houses of worship;(B)the likelihood that United States security assistance, as defined in section 502B(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(d)) and including training and equipment provided under section 333 of title 10, United States Code, has been and will be used in the South Caucasus by the Government of Azerbaijan in a manner inimical to internationally recognized human rights; and(C)a description of the steps the United States has taken to—(i)discourage any practices by the Government of Azerbaijan, its armed forces, or associated groups or persons in the South Caucasus that are inimical to internationally recognized human rights; and(ii)publicly or privately call attention to, and disassociate the United States and any security assistance provided to the Government of Azerbaijan, including training and equipment provided under section 333 of title 10, United States Code, from, such practices in the South Caucasus.